People v Cole (2022 NY Slip Op 00600)





People v Cole


2022 NY Slip Op 00600


Decided on January 28, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CARNI, AND BANNISTER, JJ.


1120 KA 19-00895

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTERRENCE COLE, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (JANE I. YOON OF COUNSEL), FOR DEFENDANT-APPELLANT. 
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (DAVID A. HERATY OF COUNSEL), FOR RESPONDENT.

	Appeal from a judgment of the Supreme Court, Erie County (Russell P. Buscaglia, A.J.), rendered March 27, 2019. The judgment convicted defendant, upon a plea of guilty, of criminal possession of a weapon in the second degree (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Cole ([appeal No. 1] — AD3d — [Jan. 28, 2022] [4th Dept 2022]).
Entered: January 28, 2022
Ann Dillon Flynn
Clerk of the Court